Order of the Surrogate’s Court of Kings county adjudging Cathryne Cornell, as administratrix with the will annexed of Emanuel Greene Valverde, deceased, in contempt for having willfully disobeyed a prior order of the court in failing seasonably, as directed, to file a supplemental account; *904and permitting her to purge herself of the contempt by citing all necessary parties and bringing on her accounts for judicial settlement within ten days after the service of a certified copy of the order, otherwise to be committed, affirmed, with ten dollars costs and disbursements, payable by appellant personally. If, as is claimed in the brief of appellant, the time given to cite the necessary parties is unreasonable, she may move in the Surrogate’s Court for additional time. No opinion. Lazansky, P. J., Young, Davis, Johnston and Adel, JJ., concur.